Case 17-46734       Doc 22      Filed 10/12/18 Entered 10/12/18 08:12:08                  Main Document
                                             Pg 1 of 2


                                UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

                                                 )
In Re: #21                                       )
                                                 )       Case No. 17-46734-705
JEROME TALAMANTE,                                )
                                                 )       Chapter 7
                Debtor.                          )

                                                ORDER

        At St. Louis, in this District, this 12th day of October, 2018.

        Upon application of Trustee, Stuart J. Radloff, to retain Matthew P. O’Grady of the

Onder Law Firm as his special counsel, no adverse interest appearing, and otherwise appearing

that it is in the best interest of the estate that he be allowed to do so, it is hereby

        ORDERED, ADJUSTED AND DECREED that Stuart J. Radloff be and is hereby

authorized to retain Matthew P. O’Grady of the Onder Law Firm as his special counsel for the

reasons and purposes set forth in his Application, to be compensated upon further application to

this Court in accordance with the arrangements set forth in said application, and subject to the

guidelines and restrictions heretofore set forth by this Court.




 DATED: October 12, 2018                                         CHARLES E. RENDLEN, III
 St. Louis, Missouri 63102                                         U.S. Bankruptcy Judge
 mtc
Case 17-46734       Doc 22   Filed 10/12/18 Entered 10/12/18 08:12:08   Main Document
                                          Pg 2 of 2


Copies Mailed To:

Stuart J. Radloff, Esq.
Chapter 7 Trustee
13321 N. Outer Forty Road
Suite 800
Town & Country, MO 63017

Office of the United States Trustee
111 South Tenth Street, Ste. 6353
St. Louis, MO 63102

Matthew P. O’Grady
Matt O’Grady, No.
OnderLaw, LLC
110 East Lockwood, 2nd Floor
St. Louis, MO 63119

Kenneth A. Seufert
Law Office of Kenneth A. Seufert, P.C.
P Attorney for Debtor
P.O. Box 831
Farmington, MO 63640

Jerome A. Talamante
Debtor
113 Woodbury Road
Cuba, MO 65453
